Case: 18-30002      Document: 00515076271         Page: 1    Date Filed: 08/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                            August 14, 2019
                                      No. 18-30002
                                                                             Lyle W. Cayce
                                                                                  Clerk
TAYLOR CARLISLE, individually and as Representative Member of a Class;
EMILE HERON, individually and as Representative Member of a Class,

               Plaintiffs - Appellants

v.

TRACY MUSSAL, as Program Supervisor of the 24th Judicial District Court
Drug Court Intensive Probation Program; KEVIN THERIOT, Probation
Coordinator of the 24th Judicial District Court Drug Court Intensive
Probation Program; KRISTEN BECNEL, as Administrator of the 24th
Judicial District Court Drug Court Intensive Probation Program,

               Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:16-CV-3767


Before HAYNES, GRAVES, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellants, two former participants in Jefferson Parish’s Drug
Court, brought this civil rights action under 42 U.S.C. § 1983. They alleged
members of the Drug Court, acting in their official and individual capacities,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30002     Document: 00515076271      Page: 2   Date Filed: 08/14/2019



                                  No. 18-30002
violated their constitutional rights to due process by jailing them for technical
program violations without a hearing and for giving them “flat time” sentences
that did not allow the ability to earn credit for good behavior. The district court
dismissed the claims against three Defendants, a Drug Court administrator, a
Drug Court supervisor, and Drug Court probation officer, and entered a final
judgment in their favor.
      We have carefully reviewed the briefs, the applicable law, and the
relevant portions of the record. We AFFIRM the judgment of the district court
for the reasons explained in the district court’s orders dated May 23, 2017,
August 1, 2017, October 31, 2017, and December 19, 2017.




                                        2